Title: To Benjamin Franklin from Francesco Favi, 20 December 1782
From: Favi, Francesco
To: Franklin, Benjamin


MonsieurParis ce. 20. Xbe. 1782
J’ai L’honneur de vous envoyer un portrait qui a etè adressè de Vienne à M. Le Comte de Mercy.
Ce Ministre m’ayant chargè de vous Le faire passer de sa part je m’empresse de remplir cette commission, qui me procure L’honneur de me dire avec Le plus grand respect Monsieur Votre très humble, et très Obeissant Serviteur
FAVI
 
Notation: Favi 20 xbre. 1782.
